Citation Nr: 0332036	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On July 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to assess the nature and 
etiology of his low back disorder.  The 
claims file and this order must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination (and the examination report 
must state that the file was examined).  
The examiner should particularly review, 
and comment on any Army, ACDUTRA (reserve 
active duty for training) and INACDUTRA 
(reserve inactive duty for training) 
medical records pertaining to complaints 
of low back pain/strain.  All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current low back disorder had 
its origin in or was caused by some 
incident or injury during the veteran's 
Army, ACDUTRA or INACDUTRA service.  

While the VA physician is requested to 
conduct his or her own study of the 
evidence on file, the Board would 
summarize that the evidence presently on 
file reveals the following:  The service 
medical records show that the veteran 
first complained of, and was treated for, 
low back pain in November 1968, while in 
basic training.  X- rays were within 
normal limits and the impression was 
acute L5 strain.  The veteran was treated 
for backache or pain in December 1968 and 
January 1969.  In July 1970, the veteran 
fell out of a 2.5-ton truck injuring his 
left elbow.  He also complained of lumbar 
pain.  The impression was lacerations and 
bruises.  A June 1971 separation 
examination report indicated normal 
clinical findings for the veteran's spine 
and musculoskeletal system.

Subsequent reserve medical records 
indicate that the veteran checked "no" 
for recurrent back pain and for 
arthritis, rheumatism, or bursitis in the 
medical history portion of a September 
1990 examination report.  In January 
1993, the veteran was seen for low back 
strain while performing a physical 
training (PT) test.  The report noted no 
history of back injury or surgery; 
however, it indicated that in 1968 the 
veteran had a history of having a "long 
back."  Upon examination, the veteran had 
mild scoliosis of the apex to the left 
mid-lumbar spine and left paravertebral 
fullness.  The assessment was history of 
incapacitating back strain without 
adequate documentation.  A June 1993 
physical profile reflects chronic low 
back strain with no PT testing until 
cleared by an orthopedic surgeon.  In May 
1994, the veteran had chest pain and was 
diagnosed with bacterial pneumonia.  

A May 1998 VA general medical examination 
and X-rays indicate that the veteran had 
spondylolysis on the right at L5 and 
degenerative arthritic changes posterior 
elements on the left at L5.

At an October 1998 RO hearing, the 
veteran testified that he could not 
remember the treatment for his back 
following his July 1970 fall from a 
truck. He stated that in the early 1970s 
he went to the VAMC and the doctor kicked 
him out because the doctor said the 
veteran's problem was his drinking not 
his back or depression. So the veteran 
testified that he was not treated then 
and that he just lived with it.

At a November 1998 VA outpatient 
treatment, the veteran complained of 
severe low back pain. The assessment was 
suspect a bilateral lumbar radiculopathy 
related to a possible herniated disk and 
consider peripheral neuropathy with a 
peroneal palsy.

Although the record shows a diagnosis for 
a low back disorder, it is silent as to 
the etiology of the veteran's current low 
back disorder. For example, it is not 
clear whether the veteran suffered 
another injury to his back while in 
ACDUTRA or INACDUTRA status after his 
discharge from the Army in 1971.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



